Citation Nr: 0404681	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from April 1963 to 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  Resolving doubt in favor of the veteran, paranoid 
schizophrenia occurred in service.

2.  The veteran does not have a seizure disorder.


CONCLUSIONS OF LAW

1.  The grant of service connection is warranted for paranoid 
schizophrenia.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2003).

2.  A seizure disorder was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Introduction

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  Pub. L. 
No. 106-475, 114 State. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).

The RO initially decided these claims before the enactment of 
VCAA.  For this reason, there was procedural irregularity in 
the development of the claims in that the veteran was not 
provided with the information required under VCAA until after 
the initial decisions.  However, as a result of the ongoing 
development of the claims, this unavoidable procedural 
irregularity did not result in prejudice to the claimant.  
The veteran was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claims were re-adjudicated in April 
2002.

In December 2001, the RO sent the veteran a letter providing 
the notices required under VCAA.  In the letter of December 
2001, the RO explained the information and evidence needed to 
substantiate the claims for service connection for a 
psychiatric disability and a seizure disorder, with specific 
references to the need to provide doctor's records, medical 
diagnoses, and medical opinions.  The letter also explained 
what portion of the evidence and information would be 
obtained by VA, noting, for example, that VA would attempt to 
obtain such things as medical records, employment records, or 
records from other Federal agencies.  With regard to the 
veteran's responsibilities in the development of the claims, 
the letter of December 2001 explained that the veteran needed 
to provide VA such information as names and addresses of 
doctors who treated the veteran for a medical condition, 
symptoms and the level of severity of his claimed 
disabilities, when his symptoms were experienced and how long 
they lasted, and whether medication was taken for the 
symptoms (either prescription or over the counter).  The 
letter indicated that the VA had requested medical records 
from the Social Security Administration.  The veteran was 
also informed when and where to send the information or 
evidence and what the evidence must show to establish 
entitlement.  Finally, the veteran was asked to tell VA about 
any information or evidence she wanted VA to try to get for 
him.  Thus, the letter of December 2001, as well as several 
other documents sent to the veteran during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in December 2001, or nearly 2 
years after the RO initially decided the psychiatric case and 
nearly 3 years after the RO decided the seizure disorder 
case.  Both 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that information be provided when the claim is filed, 
and, as noted in Bernard v. Brown, 4 Vet. App. 384 (1993), 
notice alone does not make a procedure fair, but rather, 
notice must be combined with an adequate opportunity to be 
heard.  In this case, such opportunity to be heard was 
provided to the veteran.  The development of the claims 
continued after December 2001 letter, and the veteran 
participated in that development.  Following the December 
2001 letter, Social Security Administration records were 
added to the record.  In April 2002 a rating decision was 
issued in which the RO specifically indicated that the issues 
on appeal were reconsidered based on all the evidence in the 
veteran's claims file due to the enactment of the VCAA and 
because the veteran's claim for a seizure disorder was 
previously denied as not well grounded.  The veteran was 
issued a statement of the case in March 2003.

In conclusion, the veteran has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have been met.  At this point, there is 
no reasonable possibility that further development would aid 
in the substantiation of these claims.  For this reason a 
remand for further development is not required.

The issues involve claims for entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

B.  Psychiatric disorder

Background

Service medical records show that on his induction physical 
dated February 1963 the veteran noted that he could not sleep 
and saw and heard things.  The examiner noted in the summary 
section that the veteran saw a psychiatrist for treatment in 
1962 because he saw and heard things.  The examination noted 
that the veteran was found acceptable on psychiatric 
evaluation.  The examiner noted that the veteran had a 
history of acute schizophrenic reaction in the past, but no 
symptoms in the past year and no hospitalization at the time.  

An October 1963 radiographic report indicated that the 
veteran complained of intermittent attacks of dizziness and 
blurred vision.  The radiographic report was noted as 
negative.  In a statement dated April 1964, the veteran noted 
that he had had periods of hypertension and had had 
hallucinations.  In December 1964 the veteran was seen for 
complaints of cold and dizziness.  It was noted that the 
veteran had had these symptoms before.  At his January 1965 
separation examination, the veteran indicated that he had 
recurrent dizziness and spots before his eyes.  He also 
indicated that during the period of months between 1960 and 
1962 he suffered extreme exhaustion and subsequent headaches, 
hallucinations, and dizziness.  He indicated that he became 
an outpatient at Milwaukee County Hospital and they gave him 
pills for his hallucinations.  In the summary section of the 
examination, the examiner noted irregular trouble sleeping 
and general nervousness.

At an October 1973 VA examination, the veteran was diagnosed 
with psychoneurosis.  

Social Security Administration records include a disability 
report dated June 1998 from T.J.S., PhD, who diagnosed 
schizophrenia, paranoid type; continuous (primary diagnosis).  
The records indicate that the veteran was receiving Social 
Security due to paranoid schizophrenia.

VA outpatient treatment records dated June 1998 to November 
1999 show psychiatric treatment.  

Analysis

The evidence in this case is in relative equipoise regarding 
the merits of the veteran's claim.  Service medical records 
show that the veteran reported having dizziness and being 
hospitalized for sleep disturbances and hallucinations prior 
to service.  The examination noted that the veteran had a 
history of acute schizophrenic reaction in the past with no 
symptoms in the past year.  During service, the veteran 
continued to complain of dizziness.  At the veteran's 
separation examination in January 1965, the examiner noted in 
the summary section that the veteran had irregular trouble 
sleeping and general nervousness.  In an October 1973 VA 
examination, the veteran was diagnosed with psychoneurosis 
and was later diagnosed with paranoid schizophrenia.  

Because the evidence in this case is approximately balanced 
with regards to merits of the claim the benefit-of-the-doubt 
doctrine applies and thus the veteran's claim of entitlement 
to service connection for paranoid schizophrenia is allowed.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Service connection is 
granted for paranoid schizophrenia, subject to the applicable 
laws and regulations which govern awards of VA compensation 
benefits.



C.  Seizure disorder

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a seizure disorder.  

At an examination conducted by Medical Associates Health 
Center in August 1998 for the Milwaukee County Retirement 
System of Milwaukee County, the veteran reported that he had 
a seizure disorder and described the seizure as feeling like 
a spike in the back of the head.  He stated that when this 
occurred his hands shook and then tensed up.  He told the 
examiner that he had one of these seizures during the 
examination; however, the examiner noted that the veteran 
displayed no findings suggestive of a seizure during the 
examination.  The conclusions indicated that the veteran's 
history and physical findings clearly suggested a significant 
psychiatric component to his symptoms.  The examiner 
specifically noted that the veteran's report of injuries such 
as being struck by a half-ton truck, but not needing to see a 
physician or missing work, as well as his report of seizures 
during the examination would also be compatible with a 
psychiatric diagnosis.  The examiner indicated that not only 
were the veteran's complaints out of proportion to his 
physical findings, but no findings were noted on physical 
examination which would be compatible with any traumatic 
incident.

Analysis

The above findings disclose that there is no medical evidence 
that the veteran suffers from a seizure disorder.  A seizure 
disorder was not demonstrated or diagnosed in the veteran 
during active duty or at any time after separation from 
service.  At his August 1998 examination for the Milwaukee 
County Retirement System of Milwaukee County, the examiner 
found no medical evidence of a seizure disorder.   The 
conclusions indicated that the veteran's history and physical 
findings clearly suggested a significant psychiatric 
component to his symptoms 

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a seizure disorder.  However, there is 
no medical evidence of record, which establishes that the 
veteran currently has a seizure disorder.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is granted.

Entitlement to service connection for a seizure disorder is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



